


110 HRES 795 IH: Condemning the ongoing violence in the

U.S. House of Representatives
2007-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 795
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2007
			Mr. Cooper (for
			 himself, Mr. McGovern,
			 Ms. McCollum of Minnesota,
			 Mr. Doggett,
			 Mr. Lynch, and
			 Ms. Schakowsky) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning the ongoing violence in the
		  Eastern Democratic Republic of the Congo (DRC) and recognizing
		  the threat such violence poses to the overall peace of the Great Lakes
		  region.
	
	
		Whereas the Democratic Republic of the Congo took the
			 significant step in 2006 of holding the first multi-party, democratic elections
			 since independence in 1960;
		Whereas since independence, the Democratic Republic of the
			 Congo has been consistently troubled by civil and ethnic warfare;
		Whereas since the Rwandan genocide of 1994 nearly
			 2,000,000 refugees have fled Rwanda and now reside in the Kivu and Goma regions
			 of the Democratic Republic of the Congo;
		Whereas since the conflict in the Eastern Democratic
			 Republic of the Congo began in 1994, nearly 4,000,000 people have been killed
			 and more than 3,400,000 displaced as a result of the ongoing and escalating
			 violence;
		Whereas since 2000 the Mission of the United Nations in
			 the Democratic Republic of Congo (MONUC) peacekeeping force has
			 stationed 16,640 troops and 644 military observers, from 49 countries in the
			 DRC to maintain peace between the government and rebel forces;
		Whereas the United Nations declared 2006 as a make
			 or break point for the region;
		Whereas General Laurent Nkunda’s rebel faction has
			 operated in the North Kivu region since 2005 in opposition to the Kinshasa
			 government;
		Whereas forces loyal to General Nkunda have been
			 responsible for the displacement of nearly 120,000 refugees from Rwanda,
			 Uganda, and Burundi;
		Whereas in June 2007, the United Nations proclaimed
			 General Nkunda the single most serious threat to stability in the DR
			 Congo;
		Whereas on October 16, 2007, President Joseph Kabila gave
			 the forces loyal to General Nkunda 3 weeks to integrate into the national
			 army;
		Whereas on October 17, 2007, President Joseph Kabila
			 authorized the national army to disarm General Nkunda;
		Whereas the violence directed at women and girls is
			 unusually extreme, and includes the widespread use of rape as a tool of
			 subjugation;
		Whereas on October 18, 2007, Amnesty International issued
			 a report accusing state security forces of systematic torture and slaughter of
			 opponents of President Joseph Kabila;
		Whereas due to its large size and locality in the Great
			 Lakes region, the instability of the Eastern Democratic Republic of the Congo
			 affects the stability of residents in Uganda, Rwanda, and Burundi; and
		Whereas the increase of violence between General Nkunda’s
			 forces and the national army has spread into the Virunga National Park and
			 threatened the safety of the population of mountain gorillas: Now, therefore,
			 be it
		
	
		That the House of
			 Representatives—
			(1)condemns violent attempts to resist the
			 freely elected Government of the Democratic Republic of the Congo and
			 encourages all parties involved in the conflict to reach a lasting cease-fire;
			(2)calls on all private militia to disband to
			 end the continuing threat to peace and stability in the Democratic Republic of
			 the Congo;
			(3)reaffirms its support for constitutional
			 government, the rule of law, human rights, and democratic processes in the
			 Democratic Republic of the Congo and calls upon regional African leaders to
			 support the preservation of a democratic political system in the
			 country;
			(4)encourages the United States Government to
			 state publicly its strong support for the disarmament and reintegration of
			 forces loyal to General Nkunda into the national army; and
			(5)condemns the infiltration of soldiers into
			 the Virunga National Forest and the danger it poses to the mountain
			 gorillas.
			
